ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 17, and 20 directed to inventions non-elected without traverse.  Accordingly, claims 1-4, 17, and 20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
IN THE CLAIMS:
1. (Cancelled)
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
17. (Cancelled)
20. (Cancelled)
**END OF AMENDMENTS**

Response to Arguments
Applicant’s arguments, see remarks, filed 21 January 2021, with respect to the rejection of claims 8,  and 21-22 have been fully considered and are persuasive.  The rejection of claims 8, and 21-22 has been withdrawn.

Allowable Subject Matter
Claims 8, 10-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of independent claim 11.
Specifically, while the art has examples of press structures for creating rivet buttons with multiple stations and upper/lower punches (See HENCHERT (US3440713), ENJOLRAS (US3826403), and KAMINSKI (US4865506)) and curvilinear transition surfaces on the lower punch (See SMITH (US4641761), CHANG (US6035689), McELDOWNEY (US5755134), and HEFFNER (US3602980)), yet none of the references alone or in combination disclosed the claimed “…rivet station lower punch body upper end top surface is offset between 0.049 inch and 0.030 inch from said reference plane” in combination with the curvilinear transition surface having a radius of between 0.031 inch and 0.005 inches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2021